Exhibit [Sidley Austin LLP Letterhead] January 28, 2009 Bond Products Depositor LLC 100 North Tryon Street Charlotte, North Carolina28255 Re: Bond Products Depositor LLC Registration Statement of Form S-3 Ladies and Gentlemen: We have acted as counsel for Bond Products Depositor LLC, a Delaware limited liability company (the “Company”), in connection with the preparation of its registration statement on Form S-3 (file no. 333- 156643) (the “Registration Statement”) relating to the issuance from time to time in one or more series (each, a “Series”) of trust certificates (the “Securities”) that are registered on such Registration Statement.The Registration Statement has been filed with the Securities and Exchange
